     Case 1:20-cv-03672-ABJ Document 21-2 Filed 04/19/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

ZACKARY ELLIS SANDERS             *
                                  *
     Plaintiff,                   *
                                  *
     v.                           *     Civil Action No. 20-cv-03672 (ABJ)
                                  *
FEDERAL BUREAU OF                 *
INVESTIGATION                     *
                                  *
     Defendant                    *
*    *       *    *      *    *   *     *      *      *       *     *
             RULE 56(f) DECLARATION OF MARK S. ZAID, ESQ.

   I, MARK S. ZAID, pursuant to 28 U.S.C. § 1746, hereby declares as follows:

   1. I am a person over eighteen (18) years of age and competent to testify. I make this

Declaration on personal knowledge and in support of the Plaintiff’s Opposition to

Defendant’s Motion for Summary Judgment (filed April 5, 2021).

   2. I am primary counsel of record for the Plaintiff Zackary Ellis Sanders. I am

admitted to practice law in the States of New York, Connecticut, Maryland and the

District of Columbia, as well as the D.C. Circuit, Second Circuit and Fourth Circuit Court

of Appeals, and numerous federal district courts throughout the United States.

   3. I am a recognized expert on the Freedom of Information Act (“FOIA”). I have

been litigating FOIA cases since 1993, as well as utilizing FOIA myself for over thirty

years. I have delivered countless speeches on FOIA processing and litigation, including

on panels at the American Society of Access Professionals. I was appointed by the

Archivist of the United States to serve a two year term (2014-2016) on the Federal FOIA

Advisory Committee. I have taught the D.C. Bar Association’s Continuing Legal
     Case 1:20-cv-03672-ABJ Document 21-2 Filed 04/19/21 Page 2 of 6




Education course on FOIA since 2003, as well as classes for other bar associations, and I

was the co-editor of LITIGATION UNDER THE FEDERAL OPEN GOVERNMENT

LAWS from 2002 – 2012.

   4. I also serve as the Executive Director of the James Madison Project and have

served in that position since I founded the organization in 1998. JMP is a Washington,

D.C.-based non-profit organization created for the primary purpose of educating the

public on issues relating to intelligence gathering and operations, secrecy policies,

national security and government wrongdoing. Much of the work undertaken by JMP

involves litigation under disclosure acts such as FOIA. The principles underlying the

objectives of the JMP are derived from the 1997 findings of The Commission on

Protecting and Reducing Government Secrecy.

   5. Finally, I have been a lecturer at Johns Hopkins University since 2014, in the

Global Security Studies program where I teach a masters level course on “Legal Issues in

National Security & Intelligence” (which includes a class on FOIA).

                                 Procedural Background

   6. The Plaintiff, through other legal counsel, submitted a FOIA request to the

Defendant Federal Bureau of Investigation (“FBI”) on November 12, 2020, seeking

certain records pertaining to FBI’s relationship with a foreign law enforcement agency.

This lawsuit was filed on December 14, 2020. By letter dated February 17, 2021, FBI

issued a Glomar response, refusing to either “confirm []or deny the existence of records

responsive to [his] request pursuant to FOIA Exemption” 7(E). It is this position that

serves as the basis for FBI’s Motion for Summary Judgment that is now pending and that

Plaintiff challenges.


                                             2
     Case 1:20-cv-03672-ABJ Document 21-2 Filed 04/19/21 Page 3 of 6




          The FBI Should Not Be Entitled To Summary Judgment At least
     Until Limited Discovery Is Permitted To Challenge The Glomar Invocation

   7. The FBI’s declarant claims that “coordination between Foreign Law Enforcement

Agencies (“FLAs”) and the FBI [sic] a law enforcement technique. Although it is

publicly known the FBI coordinates generally with numerous FLAs, the specific matters

the FBI coordinates with each specific FLA on is not publicly known. Therefore, the type

of alleged coordination described in Plaintiffs request, specific to a particular FLA and

alleged investigative matter, constitutes a non-public law enforcement technique.

Declaration of Joseph E. Bender, Jr., at 5 fn.3, ECF Dkt. No. 19. But that is simply

untrue.

   8. The Department of Justice, which is FBI’s parent agency, routinely publicly

acknowledges it engages in law enforcement operations and investigation with its foreign

counterparts, especially with respect to matters of cybercrime in specific criminal cases.

It is farcical to argue that such relationships are not ongoing, routine and officially

acknowledged. See e.g., https://www.justice.gov/opa/pr/three-germans-who-allegedly-

operated-dark-web-marketplace-over-1-million-users-face-us (2019 press release

acknowledging cooperation with specific law enforcement agencies in Germany and

Netherlands, Brazil and elsewhere)(last accessed April 17, 2021);

https://www.justice.gov/opa/pr/281-arrested-worldwide-coordinated-international-

enforcement-operation-targeting-hundreds (2019 press release acknowledging

cooperation with specific law enforcement agencies in Ghana, Turkey, France, United

Kingdom, Japan and elsewhere)(last accessed April 17, 2021); https://www.justice.gov/

                                              3
     Case 1:20-cv-03672-ABJ Document 21-2 Filed 04/19/21 Page 4 of 6




opa/pr/south-korean-national-and-hundreds-others-charged-worldwide-takedown-

largest-darknet-child (2019 press release acknowledging cooperation with specific law

enforcement agencies in the Republic of Korea, United Kingdom and Germany)(last

accessed April 17, 2021); https://www.justice.gov/opa/pr/two-iranian-men-indicted-

deploying-ransom ware-extort-hospitals-municipalities-and-public (2018 press release

acknowledging cooperation with specific law enforcement agencies in the United

Kingdom and Canada)(last accessed April 17, 2021). 1 See also https://www.justice.gov/

opa/pr/us-and-uk-sign-landmark-cross-border-data-access-agreement-combat-criminals-

and-terrorists (2019 press release announcing new law enforcement relationship

specifically with United Kingdom relating to electronic data regarding serious crime,

including terrorism, child sexual abuse, and cybercrime).

    9. The focus of the particular records sought in Plaintiff’s FOIA request, i.e., the

existence of FBI’s relationship with a foreign law enforcement agency, was officially and

publicly acknowledged in United States of America v. Zackary Ellis Sanders, Criminal

Action No. 20-143 (E.D.VA)(TSE). In a redacted but publicly available opinion, U.S.

District Court Judge T.S. Ellis, III ruled upon a Motion to Suppress filed by the Plaintiff’s

counsel in his separate criminal proceeding. See Plaintiff’s Opposition to Defendant’s

Motion for Summary Judgment at Exhibit “1” (redacted opinion dated October 26, 2020,

and publicly issued October 29, 2020). In that opinion, the existence of FBI’s relationship


1
  By identifying this generic sample of Department of Justice law enforcement press
releases that discuss relationships with specific foreign countries and their law
enforcement entities, neither the Plaintiff nor any of his legal counsel are in any way
publicly suggesting that any one of these countries is involved with his parallel criminal
proceeding from which a protective order applies. But the existence of these press
releases and identification of relationships with foreign law enforcement agencies
completely undermines FBI’s Glomar invocation on the broad basis for which it asserted
it.
                                              4
     Case 1:20-cv-03672-ABJ Document 21-2 Filed 04/19/21 Page 5 of 6




with a FLA is clearly and explicitly acknowledged by way of citations to a sworn

affidavit from FBI, including the fact the relationship involved the receipt of information

about a particular IP address allegedly accessing online material that is the subject of the

criminal action. Id. at *1-*4. As an example, the FBI case agent specifically submitted an

affidavit to the Court that stated:

        The FLA is a national law enforcement agency of a country with an
        established rule of law. There is a long history of U.S. law enforcement
        sharing criminal investigative information with the FLA and the FLA
        sharing criminal investigative information with U.S. law enforcement,
        across disciplines and including the investigation of crimes against
        children. The FLA advised U.S. law enforcement that it obtained that
        information through independent investigation that was lawfully
        authorized in the FLA’s country pursuant to its national laws. The FLA
        further advised U.S. law enforcement that the FLA had not interfered with,
        accessed, searched or seized any data from any computer in the United
        States in order to obtain that IP address information. U.S. law enforcement
        personnel did not participate in the investigative work through which the
        FLA identified the IP address information provided by the FLA.

Id. at *4.

    10. While the Plaintiff views the existing evidence sufficient to defeat FBI’s Motion

for Summary Judgment, if the Court is still not satisfied that FBI has too broadly invoked

Glomar, limited discovery should be permitted that is overseen by the Court with respect

to FBI’s (and Department of Justice as its parent entity) public acknowledgment of its

relationship and ongoing cooperative activities with foreign law enforcement agencies in

specific criminal cases. There are countless FBI affidavits/declarations that have been

filed with federal courts across the country reflecting, just as acknowledged in Exhibit

“1”, a relationship with a foreign law enforcement entity on specific criminal matters that

would undoubtedly further undermine FBI’s broad Glomar invocation. These are

documents that are not available to the Plaintiff as it would be virtually impossible to

identify other than literally going through every single criminal case in every federal
                                              5
     Case 1:20-cv-03672-ABJ Document 21-2 Filed 04/19/21 Page 6 of 6




district court. But FBI would easily be able to identify the numerous cases this would

apply to, particularly because it is often the same FBI agents (and/or legal attaches) who

participate in the investigations and submit the affidavits. Additionally, the press releases

themselves that are identified above point to an avenue of cases that would be relevant.

   11. To be clear, the discovery, which could come in the form of interrogatories, document

production requests and/or F.R.C.P. Rule 30(b)(6) deposition, would not be seeking to reveal the

type of underlying information that is subject to the Plaintiff’s FOIA request. The premise would

be to specifically challenge FBI’s broad Glomar invocation and its argument that it has not

already publicly revealed the type of information being sought here.

   I do solemnly affirm under the penalties of perjury and upon personal knowledge that

the contents of the foregoing paper are true to the best of my knowledge.

Date: April 19, 2021



                                                            /s/Mark S. Zaid
                                                      __________________________
                                                      Mark S. Zaid




                                              6
